Citation Nr: 0820868	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  02-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches with 
lightheadedness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to December 1970.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2002, the 
veteran and his spouse testified at a video conference 
hearing before the undersigned: a transcript of that hearing 
is of record.  In September 2002, the Board arranged for 
development under then-existing authority.  In October 2003, 
the claim was remanded for the development to be completed at 
the RO level and readjudicated.  In October 2005 and June 
2006, the Board remanded the claim again for further 
development.  


FINDINGS OF FACT

Headaches were noted in service and the veteran's current 
headache disorder is reasonably shown to be related to such 
headaches in service. 


CONCLUSION OF LAW

Service connection for headaches with lightheadedness is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As the determination below constitutes 
a full grant of the benefits sought, there is no reason to 
belabor the impact of the VCAA in this matter.

II.  Criteria & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  The veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records (STR's) included a November 1968 
record that noted a two to three day history of headaches.  A 
September 1969 record showed complaints of headache.  In 
January 1970, he was seen again for complaints of a headache, 
among other things.  December 1970 separation examination was 
negative for any complaints, treatment, or diagnoses of 
headaches.  

Post service records included 1974 to 1983 private treatment 
records from an unknown source that showed treatment for 
sinusitis/allergic rhinitis.  A 1992 cranial MRI from North 
San Pedro Imaging showed pituitary microadenoma and 
sinusitis.  

1992 to 1993 treatment records from Dr. M. S. K. included a 
September 1992 record that noted a long history of sinus 
problems and sinus type headaches.  Dr. M. S. K. indicated 
that the veteran's headaches were likely from his severe 
sinus disease which was also seen on an MRI scan.  Later in 
September 1992, the veteran underwent transsphenoidal removal 
of pituitary adenoma.  An October 1992 record noted that 
since his discharge from the hospital, he had no headaches.  

January 1994 and July 1995 brain CT scans from Gonzaba 
Medical Group showed irregularity in the left frontal region 
that likely represented an old depressed fracture.  
Treatment records from Dr. G. S. H. dated from 1993 to 1999 
showed complaints of dizziness and lightheadedness in 1998.  
An October 1998 record noted that the veteran had pan 
sinusitis.  He was treated by an Ear, Nose, and Throat doctor 
(Dr. A. H. D.) and sinus surgery was performed.  He was also 
being treated for allergies and for a pituitary adenoma.  

February 1998 to April 1998 treatment records from Dr. A. H. 
D. noted lightheadedness and dizziness.  A February 1998 
record indicated that the veteran's history of dizziness 
sounded like a bout of vestibular neuritis, which resolved 
over a period of days.  He then had predominantly a benign 
positional vertigo, which was frequently sequela of 
vestibular neuritis.  An April 1998 record noted that the 
headaches and dizziness completely resolved.  

A May 2002 treatment neuropsychological evaluation from Dr. 
K. E. G., Ph.D., reported a medical history of pituitary 
adenoma resection about 13 years ago.  The veteran reported 
that he was involved in an automobile accident when he was 
trying to pass a bus.  He was struck from behind, and his 
head hit the headrest.  For three weeks he had severe 
headaches.  Due to the accident and the headaches, he 
underwent brain scans, at which some point the pituitary 
adenoma was discovered.  After surgery, he had no further 
headaches.  The veteran also reported a history of a 
traumatic brain injury (in service) when the front end loader 
he was driving flipped over to the left and he landed on his 
face.  His first memory after the accident was waking up in 
the hospital.  

During his June 2002 video conference hearing, the veteran 
and his spouse indicated that he started having headaches 
when he returned from Vietnam.  Post service, he sought 
treatment for his headaches in 1971 at Wilford Hall Medical 
facility.  They indicated those medical records were 
unavailable. 

On December 2005 VA neurological examination report, it was 
noted that the claims file was reviewed.  The veteran and his 
spouse indicated that he began to have headaches after he 
returned from Vietnam.  A history of sinus surgeries and 
surgery for pituitary adenoma was noted.  Despite this, the 
veteran continued to have headaches.  He had light headedness 
as part of his headache syndrome.  The diagnosis was chronic 
daily headaches since the 1970's.  The examiner noted that 
the veteran had other problems relating to his headaches such 
as sinus and pituitary adenoma surgery.  The examiner 
believed the veteran had vascular headaches.  It was believed 
that he had chronic analgesic rebound headache syndrome for 
overuse of over-the-counter medications.  In a June 2007 
addendum, the examiner noted again that the claims file was 
reviewed.  The examiner found that the veteran had chronic 
daily headaches since 1970.  According to the history, the 
veteran had lightheadedness with the headaches.  The examiner 
opined that it was at least as likely as not that the chronic 
lightheadedness was secondary to the chronic headache 
syndrome and also possibly secondary to the pituitary adenoma 
surgery in 1992.  The veteran had diffuse frequent headaches 
with lightheadedness as part of his headache syndrome.  

March 2006 correspondence from the Gonzaba Medical Group 
indicated that the veteran did not suffer from rebound 
headache syndrome since he only used Ibuprofen to relieve his 
headache and took only one pill when needed.  

In October 2006, the same VA examiner indicated that the 
claims file was reviewed and re-examined the veteran.  A more 
thorough history was noted.  After examination, the veteran 
was diagnosed with chronic daily headaches.  The examiner 
found that the headaches seemed to be multifactorial with a 
history of sinus headaches, history of pituitary tumor 
surgery, and probably common vascular migraine type 
headaches.  The examiner opined that it was at least as 
likely as not that the headaches began in during the 
veteran's military career in 1969 when he was initially 
treated for headaches in Vietnam.  In an October 2007 
addendum, the examiner again noted that the claims file was 
reviewed.  He noted that there were several factors that 
contributed to the veteran's headaches.  It was impossible to 
state which ones contributed more than others.  He felt that 
the veteran had headaches both secondary to vascular 
migraines and residuals form his previous pituitary tumor 
surgery.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  In this instance, while Dr. M. S. K. indicated that 
the veteran's headaches were likely from his severe sinus 
disease, Dr. A. H. D. indicated that the veteran's history of 
dizziness sounded like a bout of vestibular neuritis, and Dr. 
K. E. G. indicated that the veteran had severe headaches 
following a car accident, the VA examiner, who specializes in 
neurology, indicated that headaches seemed to be 
multifactorial with a history of sinus headaches, history of 
pituitary tumor surgery, and probably common vascular 
migraine type headaches.  Then, the VA examiner opined that 
it was at least as likely as not that the headaches began in 
during the veteran's military career in 1969 when he was 
initially treated for headaches in Vietnam.  The examiner 
also found that the veteran had diffuse frequent headaches 
with lightheadedness as part of his headache syndrome.  None 
of the opinions provided appeared to provide more extensive 
or persuasive rationale than the other.  Given these facts, 
and because there is no reason to doubt the veteran's 
assertions as to a continuity of symptomatology since 
service, the Board concludes that the evidence is in relative 
equipoise as to the issue of the veteran's entitlement to 
service connection for headaches with lightheadedness.

In resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection is now warranted for 
headaches with lightheadedness.


ORDER

Service connection for headaches with lightheadedness is 
granted. 



____________________________________________
V. L.  JORDAN.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


